Exhibit 10.9

MOTOROLA MOBILITY HOLDINGS, INC.

2011 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award (“Award”) is awarded on January 28, 2011 (“Date of
Grant”), by Motorola Mobility Holdings, Inc. (the “Company”) to Dr. Sanjay K.
Jha (“Participant”).

WHEREAS, Participant is receiving the Award under the Motorola Mobility
Holdings, Inc. 2011 Incentive Compensation Plan (the “Plan”), and the employment
agreement that the Company and Participant first entered into on August 4, 2008
(as amended from time to time thereafter, the “Employment Agreement”); and

WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Committee”) of the Board of Directors;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock to Participant on the following terms and conditions:

 

1. Award of Restricted Shares. The Company hereby grants to Participant a total
of three hundred eighteen thousand seven hundred ninety-two (318,792) restricted
shares (the “Restricted Shares”) of the Company’s common stock (“Common Stock”)
with each Restricted Share representing a right to receive one unrestricted
Share of Common Stock on the applicable Vesting Date subject to the terms and
conditions set forth in this Award Agreement (the “Award Agreement”), and
subject to adjustment as provided in the Plan. The Restricted Shares are granted
pursuant to the Plan and are subject to all of the terms and conditions of the
Plan.

 

2. Restrictions. The Restricted Shares are being awarded to Participant subject
to the transfer and forfeiture conditions set forth below (the “Restrictions”).
In its sole discretion, the Committee may amend or waive the provisions of
subparagraphs (b) or (c) hereof, in whole or in part, to the extent necessary or
advisable to comply with applicable laws, as determined by the Committee:

 

  a. No Assignment. Unless otherwise provided by the Committee, prior to the
vesting of the Restricted Shares as described in Section 3 below, Participant
may not directly or indirectly, by operation of law or otherwise, voluntarily or
involuntarily, sell, assign, pledge, encumber, charge or otherwise transfer any
of the Restricted Shares still subject to Restrictions. The Restricted Shares
shall be forfeited if Participant violates or attempts to violate these transfer
Restrictions.

 

  b.

Restricted Conduct. Sections 7(a), (b) and (c) (together, the “Restrictive
Covenants”) of the Employment Agreement are hereby incorporated by reference
into this Award Agreement and shall apply as if fully set forth herein mutatis
mutandis and any capitalized terms used in such Sections 7(a), (b) and (c) shall
have the meanings ascribed to such terms in the Employment Agreement. If
Participant breaches the Restrictive Covenants, in addition to all remedies in
law and/or equity available to the Company or any Affiliate, including the
remedies available under the Employment Agreement and the recovery of liquidated
damages, Participant shall forfeit all unvested Restricted Shares and shall
immediately pay to the Company, with respect to previously vested Restricted
Shares, an amount equal to (x) the per share Fair Market Value of the Shares on
each date on which the unrestricted Shares were issued with respect to the

 

-1-



--------------------------------------------------------------------------------

 

applicable previously vested Restricted Shares times (y) the number of Shares
underlying such previously vested Restricted Shares, without regard to any
Tax-Related Items (as defined below) that may have been deducted from such
amount.

 

  c. Recoupment Policy. The Restricted Shares are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement (such policy, as it may be amended from time to time,
the “Recoupment Policy”). The Recoupment Policy provides for determinations by
the Company’s independent directors that, as a result of, in whole or in part,
intentional fraud or misconduct by Participant, the Company’s financial results
were restated or materially misstated (a “Policy Restatement”). In the event of
a Policy Restatement, the Company’s independent directors may require, among
other things, (a) cancellation of any of the Restricted Shares that remain
outstanding; and/or (b) reimbursement of any gains in respect of the Restricted
Shares, if and to the extent the conditions set forth in the Recoupment Policy
apply. Any determinations made by the independent directors in accordance with
the Recoupment Policy shall be binding upon Participant. The Recoupment Policy
is in addition to any other remedies which may be otherwise available at law, in
equity or under contract to the Company.

 

  d. Repayment/Forfeiture. Any benefits Participant may receive hereunder shall
be subject to repayment or forfeiture as may be required to comply with the
requirements of the U.S. Securities and Exchange Commission or any applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or any securities exchange on which the Common Stock is
traded, as may be in effect from time to time.

 

3. Vesting. Subject to the remaining terms and conditions of this Award
Agreement, and provided the Restricted Shares have not been forfeited as
described in Section 2 above, the Restricted Shares will vest as follows:

 

  a. Vesting Period. The Restricted Shares will vest as follows in accordance
with the following schedule (the applicable date, the “Vesting Date”) (provided
Participant remains in the employment of the Company through each such Vesting
Date):

 

Vesting Date   

Percentage of Restricted Shares

that Vest

The later to occur of (x) the “Milestone Date” as defined below,
and (y) January 28, 2012.

 

  

33 1/3%

(rounded to the nearest whole share)

The later to occur of (x) the Milestone Date and (y) January 28, 2013.

 

  

33 1/3%

(rounded to the nearest whole share)

The later to occur of (x) the Milestone Date and (y) January 28, 2014.

 

   Remainder

 

  (i) For purposes of this Agreement, “Milestone Date” shall mean the date on
which the average closing price of Common Stock for any fifteen consecutive
trading days is 110% or greater than the average closing price of the Common
Stock for the first fifteen trading days following January 4, 2011 (including
the closing price of Common Stock on January 4, 2011). For purposes of this
paragraph, closing prices of Common Stock will be as reported for the New York
Stock Exchange-Composite Transactions in The Wall Street Journal, Midwest
Edition, at www.online.wsj.com.

 

-2-



--------------------------------------------------------------------------------

  (ii) The period from the Date of Grant through the last Vesting Date set forth
above is referred to as the “Restriction Period”. Except to the extent vesting
accelerates pursuant to Sections 3(b) through (d) below, any unvested Restricted
Shares shall be automatically forfeited upon Participant’s termination of
employment with the Company or an Affiliate prior to the applicable Vesting
Date. The Company will not be obligated to pay Participant any consideration
whatsoever for forfeited Restricted Shares.

 

  (iii) If, during the Restriction Period, Participant takes a Leave of Absence
(as defined herein) from the Company or an Affiliate, the Restricted Shares will
continue to be subject to this Award Agreement. If the Restriction Period
expires while Participant is on a Leave of Absence, Participant will be entitled
to the Restricted Shares even if Participant has not yet returned to active
employment. For purposes of this Award Agreement, “Leave of Absence” means an
approved leave of absence from the Company or an Affiliate from which
Participant has a right to return to work, as determined by the Company.

 

  b. Disability. All unvested Restricted Shares shall fully vest, regardless of
whether or not the Milestone Date has occurred, upon Participant’s termination
of employment with the Company and its Affiliates due to Disability (as defined
in the Employment Agreement).

 

  c. Death. All unvested Restricted Shares shall fully vest, regardless of
whether or not the Milestone Date has previously occurred, upon Participant’s
termination of employment with the Company and its Affiliates due to death.

 

  d. Certain Other Terminations of Employment. If Participant’s employment or
service with the Company or an Affiliate terminates for any reason other than
Disability or death (as addressed above), including voluntary resignation of
Participant’s employment or service, then the vesting or forfeiture of the
Restricted Shares shall be determined, upon such termination of Participant’s
employment, under the Employment Agreement provisions that are applicable to his
“MDB Public Restricted Shares” (as defined in Section 3(b)(iii)(J) of the
Employment Agreement).

 

4. Delivery of Shares.

 

  a. Upon the vesting of the applicable Restricted Shares described in Section 3
above, the Company shall cancel such Restricted Shares and shall establish a
brokerage account for Participant and credit to that account the number of
unrestricted Shares equal to the number of Restricted Shares that have vested
and cancelled, less any Tax-Related Items (as defined in Section 8 below).
Unless otherwise determined by the Committee, the Company shall not deliver to
Participant certificates evidencing Shares issued in connection with the vested
Restricted Shares.

 

  b. Subject to Section 23, the actions contemplated by subparagraph (a) above
shall occur within 60 days following the date that the applicable Restricted
Shares vested.

 

5. Whole Shares. All Awards shall be paid in whole Shares; no fractional Shares
shall be credited or delivered to Participant.

 

6. Adjustments. The Restricted Shares shall be subject to adjustment as provided
in Section 12.1 of the Plan.

 

-3-



--------------------------------------------------------------------------------

7. Dividend Equivalent Rights. Pursuant to Section 9.1(a) of the Plan,
Participant shall have the Dividend Equivalent Rights set forth herein with
respect to the Restricted Shares granted pursuant to this Award Agreement.
Accordingly, upon the Company’s payment of cash dividends (or dividends paid in
shares of stock of another company or in other property than Common Stock) with
respect to its Common Stock, the number of Restricted Shares credited to
Participant shall be increased by the number obtained by dividing (a) the amount
of the cash dividend (or the value of the other property) Participant would have
received had Participant owned a number of unrestricted shares of Common Stock
equal to the number of Restricted Shares then credited to Participant pursuant
to this Award Agreement, by (b) the closing price of a share of the Common Stock
on the day before the day of the dividend payment, as reported for the New York
Stock Exchange-Composite Transaction in The Wall Street Journal, Midwest
Edition. If the number of outstanding shares of Common Stock is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Restricted Shares subject to this
Award Agreement shall be adjusted pursuant to Section 12(a) of the Plan to
correspond to the change in the outstanding shares of Common Stock.

 

8. Responsibility for Taxes. Regardless of any action the Company or
Participant’s Employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
parties agree that taxes imposed under Section 409A of the Code do not
constitute “Tax-Related Items” and that no inferences should be drawn from this
Agreement with respect to liability for paying any taxes due under Section 409A.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Shares, including, but not
limited to, the grant, vesting or settlement of the Restricted Shares, the
issuance of Shares upon settlement of the Restricted Shares, the subsequent sale
of Shares acquired pursuant to such issuance and the receipt of any dividends;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Restricted Shares to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant tax
withholding event, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

     Prior to any relevant tax withholding event, Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, if Participant is not subject to
Section 16 of the Exchange Act, Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; (ii) withholding from
proceeds of the sale of Shares acquired upon settlement of the Restricted Shares
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization);
(iii) withholding in Shares to be issued upon settlement of the Restricted
Shares; or (iv) requiring Participant to pay, by cash or certified check, the
amount necessary to satisfy Participant’s obligations with regard to Tax-Related
Items. Notwithstanding the foregoing, if Participant is subject to Section 16 of
the Exchange Act, such Participant may satisfy the obligations with regard to
Tax-Related Items, in whole or in part, by either (i) electing to have the
Company withhold in Shares to be issued upon settlement of the Restricted
Shares; or (ii) paying, by cash or certified check, the amount necessary to
satisfy such Participant’s obligations with regard to Tax-Related Items.

 

    

In any case, to avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in

 

-4-



--------------------------------------------------------------------------------

 

Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Shares, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.

 

     Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

9. Stockholder Rights. Participant shall have the rights as a stockholder of the
Company in respect of the Restricted Shares, including the right to vote such
Restricted Shares, subject to Section 7 above regarding his right to receive
dividends on such Restricted Shares.

 

10. Issuance of Restricted Shares. Shares representing Participant’s Restricted
Shares shall be issued either (i) in certificate form or (ii) in book entry or
electronic form, registered in the name of Participant, with legends, or
notations, as applicable, referring to the terms, conditions, and restrictions
set forth in this Award Agreement. Such Restricted Shares shall be held by the
Company in custody for Participant, until they are either forfeited by
Participant or are surrendered and exchanged for unrestricted Shares pursuant to
Section 4 above. The grant of Restricted Shares hereunder shall not constitute a
trust.

 

11. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. By
accepting the Restricted Shares, Participant acknowledges, understands, and
agrees that: (i) the Plan is established voluntarily by the Company, is
discretionary in nature, and may be modified, amended, suspended or terminated
by the Company at any time; (ii) the grant of the Restricted Shares is voluntary
and occasional and does not create any contractual or other right to receive
future restricted stock, or benefits in lieu of restricted stock, even if
Restricted Shares have been granted repeatedly in the past; (iii) all decisions
with respect to future awards, if any, will be at the sole discretion of the
Company; (iv) Participant’s acceptance of the Restricted Shares and
participation under the Plan is voluntary; (v) Participant’s participation in
the Plan shall not create a right to further employment with the Employer and
shall not interfere with the ability of the Employer to terminate Participant’s
employment at any time pursuant to the Employment Agreement; (vi) the grant of
the Restricted Shares and Participant’s participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company or
any Affiliate; and (vii) subject to any rights of Participant under his
Employment Agreement, no claim or entitlement to compensation or damages shall
arise from forfeiture of any portion of the Restricted Shares resulting from
termination of Participant’s employment by the Company or the Employer (for any
reason whatsoever and regardless of whether in breach of local labor laws)
except to the extent that such forfeiture or shortening would be in breach of
your Employment Agreement or this Award Agreement (disregarding this paragraph).

 

12. No Relation to Other Benefits/Termination Indemnities. Except as otherwise
provided under the Employment Agreement, the Restricted Shares and the Shares
delivered pursuant to vesting of the Restricted Shares are not part of normal or
expected compensation or salary for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary. Further, the
Restricted Shares and the Shares delivered pursuant to vesting of the Restricted
Shares are not intended to replace any pension rights.

 

13.

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or

 

-5-



--------------------------------------------------------------------------------

 

Participant’s acquisition or sale of the Shares underlying the Restricted
Shares. Participant should note that the future value of the Shares underlying
the Restricted Shares is unknown. Participant is hereby advised to consult with
Participant’s own personal tax, legal, and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

 

14. Acknowledgements. No waiver of any breach of any provision of this Award
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Award
Agreement shall be severable and in the event that any provision of this Award
Agreement shall be found by any court as specified in Section 20 below to be
unenforceable, in whole or in part, the remainder of this Award Agreement shall
nevertheless be enforceable and binding on the parties. Participant hereby
agrees that the court may modify any invalid, overbroad or unenforceable term of
this Award Agreement so that such term, as modified, is valid and enforceable
under applicable law.

 

15. The Company Assignment Rights. The Company shall have the right to assign
this Award Agreement, which shall not affect the validity or enforceability of
this Award Agreement. This Award Agreement shall inure to the benefit of assigns
and successors of the Company.

 

16. Waiver. The failure of the Company to enforce at any time any provision of
this Award Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

 

17. Actions by the Committee. The Committee may delegate its authority to
administer this Award Agreement. The actions and determinations of the Committee
or its delegate shall be binding upon the parties.

 

18. Consent to Transfer Personal Data. By accepting the Award, Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data, in electronic or other form, as described in this
Award Agreement. Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan. The
Company, its Affiliates and Participant’s Employer hold certain personal
information about Participant, that may include Participant’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, salary grade, hire date, nationality, job title,
any shares of stock held in the Company, or details of all restricted stock
units or any other entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the exclusive purpose of implementing, administering,
and managing the Plan (“Data”). The Company and/or its Affiliates will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States and the recipients’ country may have different data
privacy laws and protections from Participant’s country. Participant authorizes
the Data recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any Shares acquired
pursuant to the Plan. Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative or the Company. Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing, in any case without cost, by contacting
Participant’s local human resources representative or the Company; however,
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan.

 

-6-



--------------------------------------------------------------------------------

  19. Remedies for Breach. Participant hereby acknowledges that the harm caused
to the Company by the breach or anticipated breach of subparagraph 2(b) of this
Award Agreement will be irreparable and further agrees that the Company may
obtain injunctive relief against Participant in addition to and cumulative with
any other legal or equitable rights and remedies the Company may have pursuant
to this Award Agreement, the Employment Agreement, any other agreements between
Participant and the Company for the protection of the Company’s Confidential
Information or law, including the recovery of liquidated damages. Participant
agrees that any interim or final equitable relief entered by a court of
competent jurisdiction, as specified in Section 20 below, will, at the request
of the Company, be entered on consent and enforced by any such court having
jurisdiction over Participant. This relief would occur without prejudice to any
rights either party may have to appeal from the proceedings that resulted in any
grant of such relief.

 

  20. Governing Law. All questions concerning the construction, validity and
interpretation of this Award Agreement shall be governed by and construed
according to the law of the State of Delaware without regard to any state’s
conflicts of law principles. Any and all disputes relating to, concerning or
arising from this Award Agreement, or relating to, concerning or arising from
the relationship between the parties evidenced by the Award or this Award
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Delaware or the Delaware Superior Court, New Castle
County. Each of the parties hereby represents and agrees that such party is
subject to the personal jurisdiction of said courts; hereby irrevocably consents
to the jurisdiction of such courts in any legal or equitable proceedings related
to, concerning or arising from such dispute; and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

 

  21. Definitions. Any capitalized terms used herein that are not otherwise
defined below or elsewhere in this Award Agreement shall have the meaning
provided under the Plan.

 

  22. Imposition of Other Requirements. Subject to the Employment Agreement, the
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Shares and on any Shares received
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

  23. 409A Compliance Applicable Only to Participants Subject to U.S. Tax.
Notwithstanding any provision in this Award Agreement to the contrary, if
Participant is a “specified employee” (certain officers of the Company within
the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by the Company from time to time) on the
date of Participant’s termination of employment, any payment which would be
considered “nonqualified deferred compensation” within the meaning of Code
Section 409A that Participant is entitled to receive upon termination of
employment and which otherwise would be paid or delivered during the six-month
period immediately following the date of Participant’s termination of employment
will instead be paid or delivered on the earlier of (i) the first day of the
seventh month following the date of Participant’s termination of employment and
(ii) death. For purposes of determining the time of payment or delivery of any
payment Participant is entitled to receive upon termination of employment, the
determination of whether Participant has experienced a termination of employment
will be determined by the Company in a manner consistent with the definition of
“separation from service” under the default rules of Section 409A of the Code.

 

-7-



--------------------------------------------------------------------------------

24. Acceptance of Terms and Conditions. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and shall notify Participant of the grant of this
Award by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. Further, by electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Participant of the grant of this Award (“Email Notification Date”),
Participant agrees to be bound by the foregoing terms and conditions, the Plan,
and any and all rules and regulations established by the Company in connection
with awards issued under the Plan. If Participant does not electronically accept
this Award within 30 days of the Email Notification Date, Participant will not
be entitled to the Restricted Shares. In the Company’s sole discretion,
Participant may also be required to accept the Award in writing and to return
notice of acceptance to the Company in the form prescribed by the Company within
30 days of the date that Participant is first notified of the grant of this
Award.

 

25. Plan Documents. Participant can find other information about the Restricted
Shares, the Plan and the Prospectus for the Plan on the Company’s website at
http://my.mot-mobility.com/go/EquityAwards. If Participant does not have access
to the website, please contact Equity Administration at 6450 Sequence Drive, San
Diego, CA 92121 or email: EQUITYADMIN@Motorola.com. to request Plan documents.

 

 

    

 

      

Sanjay K. Jha

  Date        Signature        Printed Name            

 

 

-8-